                       Case 1:19-cv-10506-AT-SLC Document 60 Filed 03/03/20 Page 1 of 1
    AO 458 (Rev. 06/09) Appearance of Counsel


                                         UNITED STATES DISTRICT COURT
                                                                for the
                                                  Southern District
                                                 __________ DistrictofofNew York
                                                                         __________


                          SYDNEY HYMAN              )
                                 Plaintiff          )
                         v.                         )                     Case No. 19 Civ. 10506 (AT)
ANDREW FABBRI and JESSICA COHEN a/k/aJESSICA FABBRI,)
                      Defendant                     )

                                                  APPEARANCE OF COUNSEL

    To:       The clerk of court and all parties of record

              I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

             Defendants.                                                                                                   .


    Date:          03/02/2020                                                                 /s/ Murad Khan
                                                                                             Attorney’s signature


                                                                                      Murad Khan 1008180001 (MD)
                                                                                         Printed name and bar number
                                                                                           Khan Johnson LLC
                                                                                            20 F Street NW
                                                                                                7th Floor
                                                                                          Washington, DC 20001
                                                                                                   Address

                                                                                        mkhan@khanjohnson.com
                                                                                                E-mail address

                                                                                              (202) 810-2399
                                                                                              Telephone number

                                                                                              (202) 478-2960
                                                                                                 FAX number
